THE assignee of a judgment for a certain sum of money filed a bill in chancery against the infant .heirs of the judgment-debtor. The bill alleged that the judgment-debtor died insolvent, leaving certain land on which the judgment was a lien, and prayed that the land might be sold for payment of the judgment. Held,
1. That in such suits, Courts of law and equity have concurrent jurisdiction. Martin v. Densford, 3 Blackf. 295.— Bryan v. Blythe, 4 id. 249.
2. That the defendants being infants, there could not be a final decree against them without proof.
3. That if there was no administrator of the estate, the bill should have alleged that fact; and if there was an1 administrator, he should have been a party. Welborn v. Jolly, 4 Blackf. 279. — Story’s Eq. Pl. 206.
4. That the assignor of the judgment might have been made a party; but qucere whether he was a necessary party. 1 Dan. Ch. Pr. 292. — Elderkin v. Shultz, 2 Blackf. 345.